DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1-2, 4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOYMA et al (US 2015/0170422 A1) in view of Kodama (US 6124843).
As to claim 1: Aoyama discloses a wearable display (Figs. 1-14, “a wearable display 10”; Abstract, ¶0030-0034), comprising: 
an input operation unit configured to receive an input operation (Figs. 1B-2B, “an input operation unit 10/30” configured to receive an input operation; ¶0034-0036, 0038-0048);
a display unit attachable to a user (Figs. 1-14, “a display unit 10” attachable to a user; Abstract, ¶0030-0034), wherein 
the display unit is configured to move in one of a first direction or a second direction by a first movement amount (Figs. 3A-3B, 4A-4B, the display unit is configured to move in one of a first direction or a second direction by a first movement amount; ¶0055-0057, wherein the display unit is moved in a horizontal direction to a left direction as a first direction or to a right direction as a second direction, and/or the display unit is moved in a clockwise as a first direction or a counterclockwise direction as a second direction);
the second direction is opposite to the first direction (Figs. 3A-3B, 4A-4B, the display unit is configured to move in one of a first direction or a second direction by a first movement amount; ¶0055-0057, the right direction is opposite to the left direction  and the counterclockwise direction is opposite the clockwise direction), 

a detection unit configured to detect an orientation of the display unit around at least one axis (Figs. 1-14, “a detection unit 18” configured to detect an orientation of the display unit around at least one axis; Abstract, ¶0030-0044); and 
a display control unit (Figs. 1-14, “a display control unit 17”) configured to: 
control display of a plurality of images in the display area, based on an output of the detection unit and an output of the input operation unit (Figs. 1-14, “a plurality of images 81-83” in the display area based on an output of the detection unit and an output of the input operation unit 11/30; Abstract, ¶0043-0072, 0074-0077);
wherein the plurality of images is moved in one of the first direction or the second direction based on the movement of the display unit (Figs. 3A-4B show the plurality of images is moved in one of the first direction or the second direction based on the movement of the display unit; Abstract, ¶0030-0057);
enlarge a size of the plurality of images based on the input operation (Figs. 3A-3B, 14A-14B, enlarge a size of the plurality of images based on the input operation; ¶0047, 0077-0083, when the image 81 is moved and overlapped the image 82, the image 81 is enlarger); and 
control, based on the enlargement of the size of the plurality of images, the plurality of images to move by a second movement amount in the display area from a first position in the display area to a second position in the display area (Figs. 3A-3B, 14A-14B, control, based on the enlargement of the size of the plurality of images, the 
wherein the second movement amount is smaller than the first movement amount (Figs. 3A-3B, 14A-14B, ¶0053-0055, 0080, wherein the image 81 is moved and overlapped with the image 82 which represents the first movement amount by turning user’s head to the right direction and the enlarged image 82 represents a second movement amount which is small than the first movement amount).  
Aoyama does not expressly disclose the display control unit configured to control display a cursor at a center of the display area on a user operation. However, Kodama teaches a wearable display comprises a control unit configured to control display a cursor at a center of a display area on a user operation (Figs. 1-9, “a wearable display 5” comprises “a control unit 12”configured to control display “a cursor K” at a center of a display area on a user operation; col. 3, 13), wherein a plurality of images is moved in one of a first direction or a second direction based on a movement of the display unit (Fig. 9A-9B shows “a plurality of images 24” is moved in one of a first direction or a second direction based on a movement of the display unit with a first movement amount; col. 16-17); enlarge a size of the plurality of images based on the input operation (Fig. 9B-9C show enlarge a size of the plurality of images 24 based on the input operation; col. 16-17); control, based on the enlargement by a second movement 
As to claim 2: Aoyama discloses the display control unit is further configured to control the second movement amount such that the plurality of images is in the display area (Figs. 3A-3B show the display control unit is further configured to control the   
As to claim 4: Aoyama discloses a first image of the plurality of images includes information associated a route to a destination, and a route is set by the user (Figs. 1-14, “a first image 81” of the plurality of images includes information related to a route to a destination, andPage 3 of 12Application No. 15/769,093Reply to Office Action of January 11, 2021 “a route 82” is set by the user; ¶0055-0074).
As to claim 10: Claim 10 is a dependent claim of claim 1. The prior arts Aoyama and Kodama further disclose claim limitation of the plurality of images includes information related to a plurality of menu images, and the plurality of menu images corresponds to icons of specific applications (Aoyama: Figs. 1-14, Abstract, ¶0030-0074; Kodama: Fig. 9A shows the plurality of images includes information related to “a plurality of menu images 24”, and the plurality of menu images corresponds to icons of specific applications). In addition, the same motivation is used as the rejection of claim 10.
As to claim 8: Claim 8 is another version of claim 1. The combination of the prior arts Aoyama and Kodama further disclose an image display apparatus (Aoyama: Figs. 1-14, “an image display apparatus; Abstract; Kodama: Figs. 1-9, “an image display apparatus; Abstract), comprising: 
an input operation unit configured to receive an input operation (Aoyama: Figs. 1B-2B, “an input operation unit 10/30” configured to receive an input operation; ¶0034-0036, 0038-0048; Kodama: Figs. 1-11, “an input operation unit 18” configured to receive an input operation; Abstract, cols. 2-3, 13-14, 16-17);

a detection unit configured to detect an orientation of the display unit around at least one axis (Aoyama: Figs. 1-14, “a detection unit 18” configured to detect an orientation of the display unit around at least one axis; ¶0030-0074; Kodama: Fig. 2, “a detection unit 2” configured to detect an orientation of the display unit around at least one axis; cols. 6-7); 
a display control unit configured to: control display of a plurality of images in the display area, based on an output of the detection unit and an output of the input operation unit (Aoyama: Figs. 1-14, “a display control unit 17” configured to: control display of “a plurality of images 81-83” in the display area based on an output of the detection unit and an output of the input operation unit; Kodama: Figs. 1-11, “a display control unit 12” configured to: control display of “a plurality of images 24” in the display area, based on an output of the detection unit and an output of the input operation unit; Abstract, cols. 13-17);
control display of a cursor at a center of the display area, based on a user operation (Kodama: Figs. 1-11, control display of “a cursor K” at a center of the display area based on a user operation in the input operation unit; Abstract, cols. 11-17), 
enlarge a size of the plurality of images based on the input operation (Aoyama: Figs. 11A-11C, 14A-14B, ¶0034-0036, 0038-0048, 0077-0083; Kodama: Figs. 9-11, cols. 2-3, 11-17, 20-22); and 
control, based on the enlargement of the size of the plurality of images, the plurality of images to move by the second movement amount in the display area, wherein the second movement amount is smaller than the first movement amount (Aoyama: Figs. 14A-14B, Abstract, ¶0080; Kodama: Figs. 3, 9-11, the enlargement of the size of the plurality of images 28, by the second movement amount in the display area, wherein the second movement amount is smaller than the first movement amount; Abstract, cols. 2-3, 11-17, 20-22). In addition, the same motivation is used as the rejection of claim 8.  
As to claim 9: Claim 9 is another version of claim 1. The combination of the prior arts Aoyama and Kodama further disclose an image display system (Aoyama: Figs. 1-14, an image display system; Abstract; Kodama: Figs. 1-11, an image display system; Abstract), comprising: 
an input operation unit configured to receive an input operation (Aoyama: Figs. 1B-2B, “an input operation unit 10/30” configured to receive an input operation; ¶0034-0036, 0038-0048; Kodama: Figs. 1-11, “an input operation unit 18” configured to receive an input operation; Abstract, cols. 2-3, 13-14, 16-17);

a detection unit configured to detect an orientation of the display unit around at least one axis (Aoyama: Figs. 1-14, “a detection unit 18” configured to detect an orientation of the display unit around at least one axis; ¶0030-0074; Kodama: Fig. 2, “a detection unit 2” configured to detect an orientation of the display unit around at least one axis; cols. 6-7); 
a reduction setting unit configured to set a second movement amount of a plurality of images (Aoyama: Figs. 1-14, “a reduction setting unit 11” configured to set a second movement a plurality of images 81; ¶0030-0074; Kodama: Figs. 1-3, 9-11, “a reduction setting unit 13” configured to set a second movement amount of a plurality of images; cols. 2-3, 13-17); and 
a display control unit configured to: control display of the plurality of images in the display area based on an output of the detection unit and an output of the input operation unit (Aoyama: Figs. 1-14, “a display control unit 17” configured to: control display of a plurality of images in the display area based on an output of the detection unit and output of the input operation unit; Kodama: Figs. 1-11, “a display control unit 12” configured to: control display of “a plurality of images 22” in the display area, based 
control display of a cursor at a center of the display area, based on a user operation (Kodama: Figs. 1-9, control display of “a cursor K” at a center of the display area; Abstract, col. 3, 13), wherein the plurality of images is moved in one of the first direction or the second direction based on the movement of the display unit (Aoyama: Figs. 3A-4B show the plurality of images is moved in one of the first direction or the second direction based on the movement of the display unit; Abstract, ¶0030-0057; Kodama: Figs. 9A-9B, the plurality of images 24 is moved in one of the first direction or the second direction based on the movement of the display unit from a first position to a second position; cols. 2-3, 11-17); 
enlarge a size of the plurality of images based on the input operation (Aoyama: Figs. 3A-3B, 14A-14B, enlarge a size of the plurality of images based on the input operation; ¶0047, 0077-0083, when the image 81 is moved and overlapped the image 82, the image 81 is enlarger; Kodama: Figs. 9A-9B, enlarge a size of “the plurality of images 24” based on the input operation cols. 2-3, 11-17); and 
control, based on the enlargement of the size of the plurality of images, the plurality of images to move by the second movement amount in the display area from a first direction in the display area to a second position in the display area (Aoyama: Figs. 3A-3B, 14A-14B, control, based on the enlargement of the size of the plurality of images, the plurality of images to move by a second movement amount in the display area from a first position in the display area to a second position in the display area; ¶0055-0056, 0080, wherein the image 81 is moved and overlapped with the image 82 
wherein the second movement amount is smaller than the first movement amount (Aoyama: Figs. 3A-3B, 14A-14B, the second movement amount is smaller than the first movement amount; ¶0053-0055, 0080, wherein the enlarged image 82 represents a second movement amount which is small than the first movement amount; Kodama: Figs. 9A-9C show the second movement amount is smaller than the first movement amount). In addition, the same motivation is used as the rejection of claim 9.  

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al (US 2015/0170422 A1), in view of Kodama et al (US 6124843), as applied to claim 1 above, and further in view of Takai et al (US 2014/0126782 A).
As to claim 5: Aoyama and Kodama do not expressly disclose the first image corresponds to a pattern authentication screen in which a plurality of keys is in a matrix pattern. However, Takai teaches a wearable display device is capable to display an image is a pattern authentication screen in which a plurality of keys are arranged in a matrix pattern (Figs. 1-20, a wearable display device is capable to display an image is a 
As to claim 6: Kodama discloses a first image of the plurality of images includes a plurality of objects (Fig. 11 shows “a first image 27” of the plurality of images includes “a plurality of objects 28”). Aoyama and Kodama do not expressly disclose the plurality of objects is selectable by the user. However, Han teaches a wearable display device is capable to display an image is a pattern authentication screen in which a plurality of keys are arranged in a matrix pattern (Figs. 1-20, a wearable display device is capable to display an image includes a plurality of objects, and the plurality of objects is selectable by the user; Abstract, ¶0044-0045, 0116). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama and Kodama to display the first image includes a plurality of objects, and the plurality of objects is selectable by the user as taught by Takai. The motivation would have been in order to display an authentication pattern used for the user identification and authentication processing and to check whether or not the identification pattern has been properly input as he or she intended to (Takai: ¶0064, 0118).

Response to Arguments
Applicant’s arguments filed on December 27, 2021 have been fully considered but they are not persuasive.
Applicant argues “Aoyama, in its entirety, does not teach or suggest that based on the enlargement, the plurality of drawings objects is moved by a specific movement amount on a virtual screen from a first position to a second position on the virtual screen. Further, Aoyama does not teach or suggest that the specific movement amount of the plurality of objects is smaller than a movement amount of the head-mount display. Accordingly, Aoyama does not teach, suggest, or render obvious at least, for example, the features of ‘control, based on the enlargement of the size of the plurality of images, the plurality of images to move by the second movement amount in the display area from a first position in the display area to a second position in the display area, wherein the second movement amount is smaller than the first movement amount,’ as recited in amended independent claim 1. Further, the additional cited reference (Kodama) does not remedy the above-noted deficiencies of Aoyama. Therefore, amended independent claim 1 is not taught, suggested, or rendered obvious over the combination of Aoyama and Kodama. The Applicant submits that amended independent claims 8 and 9 are not taught, suggested or rendered obvious over the references cited in the Office Action at least for the reasons stated above with regard to amended independent claim 1” (Arguments/Remarks, pg. 2-3). However, Examiner respectively disagrees.
First, in accordance with MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127  For instant case, the prior art Aoyama teaches enlarge a size of the plurality of images based on the input operation (Figs. 3A-3B, 14A-14B, enlarge a size of the plurality of images based on the input operation; ¶0047, 0077-0083, when the image 81 is moved and overlapped the image 82, the image 81 is enlarger); and control, based on the enlargement of the size of the plurality of images, the plurality of images to move by a second movement amount in the display area from a first position in the display area to a second position in the display area (Figs. 3A-3B, 14A-14B, control, based on the enlargement of the size of the plurality of images, the plurality of images to move by a second movement amount in the display area from a first position in the display area to a second position in the display area; ¶0055-0056, 0080, wherein the image 81 is moved and overlapped with the image 82 which represents the first movement amount by turning user’s head to the right direction, the enlarger image 81 represents a second movement amount in the display area from a first position in the display area to a second position in the display area), wherein the second movement amount is smaller than the first movement amount (Figs. 3A-3B, 14A-14B, ¶0053-0055, 0080, wherein the image 81 is moved and overlapped with the image 82 which represents the first movement amount by turning user’s head to the right direction and the enlarged image 82 represents a second movement amount which is small than the first movement amount). Therefore, the prior art Aoyama clearly teaches claim limitation. Second, the prior art Kodama also teaches a wearable display comprises a control unit configured to control display a cursor at a center of a display area on a user operation (Figs. 1-9, “a wearable display 5” comprises “a control unit 12”configured to control display “a cursor K” at a center of a display area 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693